Citation Nr: 1628518	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  15-23 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased rating for bilateral keratoconus status post intercurrent injury to the left eye, currently evaluated as 30 percent disabling. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected bilateral keratoconus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to February 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran appeared at a hearing before the undersigned in April 2016.  A transcript of the hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified during his April 2016 hearing that his eye disability had gotten worse since his last examination, which took place in October 2013.  He is entitled to a new examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997)

He also testified that he had applied for Social Security Administration (SSA) disability benefits.  These had been denied but he planned to appeal.  SSA records are not associated with the claims folder.  VA has a duty to obtain relevant SSA records.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).

In January 2015, the Veteran injured his left eye.  However, there is no opinion of record that addresses whether the residuals from the intercurrent injury can be separated from the service-connected bilateral keratoconus symptoms.  .  See Mittleider v. West, 11 Vet. App. 181 (1998).  If the examiner finds that the symptoms of the two disabilities can be distinguished from one another, the examiner should comment on which symptoms are due to the service-connected bilateral keratoconus and which are due to the intercurrent injury to the left eye.  If the examiner cannot distinguish which symptoms are due to the service-connected disability and those resulting from the intercurrent left eye injury, all symptoms should be attributed to the service-connected disability.  

Additionally, the Veteran has contended that his service-connected bilateral keratoconus, which impacts his vision, led to the accident that caused his injury.  The examinations of record do not address the possibility that the Veteran's service-connected bilateral keratoconus caused or led to the intercurrent injury to the left eye.  This is a medical question that the Board cannot answer.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  As such, if the examiner determines that the symptoms resulting from the residuals of the intercurrent left eye injury can be distinguished from those resulting from the service-connected bilateral keratoconus, an opinion should be provided regarding whether the service-connected bilateral keratoconus caused or aggravated the January 2015 intercurrent left eye injury and its residuals.

At the April 2016 hearing, the Veteran also testified that his bilateral keratoconus impeded his ability to work, including that his visual acuity may prevent him from obtaining a renewed driver's license.  The Veteran also submitted private disability benefit questionnaires in April 2016 that indicated his current eye disabilities impeded his ability to work and caused legal blindness.  This testimony and evidence raises the question of entitlement to TDIU. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability).  On remand, an examination concerning the current severity of the Veteran's service-connected bilateral keratoconus should be obtained, including an opinion regarding the functional impact of the disability on the Veteran's ability to engage in substantially gainful employment.

He has filed claims for service connection for hypertension and a psychiatric disability.  These claims are inextricably intertwined with the claim for TDIU.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all SSA decisions and underlying records considered in those decisions with regard to the Veteran's application for disability benefits.

2.  Schedule the Veteran for a VA examination to determine whether the symptoms from the service-connected bilateral keratoconus can be distinguished from those resulting from the January 2015 intercurrent left eye injury.  The examiner must review the Veteran's claims file.

If possible, the examiner should identify which symptoms have resulted from the service-connected bilateral keratoconus from those that are due to the intercurrent left eye injury.

If the examiner is unable to distinguish which symptoms result from which disability the examiner should so state.


If the manifestations of the service-connected bilateral keratoconus can be distinguished from the intercurrent left eye injury, an opinion is required regarding whether his intercurrent injury to the left eye is related to his service-connected bilateral keratoconus.  

The examiner must address whether it is as least as likely as not (at least a 50 percent probability or greater) that the Veteran's intercurrent injury to the left eye was caused by or related to his service-connected bilateral keratoconus.  The examiner is asked to consider the Veteran's lay statements that his bilateral keratoconus caused his diminished vision, which led to his intercurrent left eye injury because he could not see clearly.

If the intercurrent left eye injury was not caused by his service-connected bilateral keratoconus, the examiner must address whether it is as least as likely as not the Veteran's service-connected bilateral keratoconus aggravated the intercurrent left eye injury residuals beyond the normal progression.  If aggravation is found, the examiner must also address whether there is medical evidence created prior to aggravation or between the time of aggravation and the current level of disability that shows a baseline level of the claimed left eye injury residuals before they was aggravated by the service-connected bilateral keratoconus. 

If the requested opinions cannot be provided without resorting to speculation, the examiner should so state and explain why an opinion would be speculative, including noting whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge.

5.  The examiner should also provide an opinion as to the impact of the service connected disabilities on the Veteran's ability to engage in substantially gainful employment.

6.  The AOJ should adjudicate the claims for service connection for hypertension and a psychiatric disability.  These issues should not be certified unless appeals are perfected

7.  If there are any periods during the claim period when the Veteran was unemployed but did not meet the percentage requirements for a total rating for TDIU, refer the claim to VA's Director of Compensation and Pension for adjudication in accordance with 38 C.F.R. § 4.16(b)  (2016).

7.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case. Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
Mark D Hindin
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

